nN aD

o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Al
28

 

 

Case 4:10-cv-01904-CW Document 379

XAVIER BECERRA
Attorney General of California
GERALD ENGLER
Chief Assistant Attorney General
BRIAN V. FRANKEL
Supervising Deputy Attorney General
LORA FOX MARTIN
Deputy Attorney General
State Bar No. 168012
DAVID B. SONGCO
State Bar No. 164296
Deputy Attorney General

1455 Frazee Rd., Ste. 315

San Diego, CA 92108

Telephone: (619) 688-7905

Fax: (619) 688-4200

E-mail: Lora.Martin@doj.ca.gov

David.Songco@doj.ca.gov

Attorneys for the State of California

Filed 03/28/19 Page 1 of 20

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

UNITED STATES and the STATE OF
CALIFORNIA, et al.,

Plaintiffs,
Vv.
NORTH EAST MEDICAL SERVICES, INC.,

Defendant.

ee Nee ee Nee Ne Se Se Se Se Se Se”

 

CASE NO. 10-cv-1904 CW

NOTICE OF SETTLEMENT

NOTICE OF SETTLEMENT

On February 15, 2019, the parties signed the State Settlement Agreement and Release

(Agreement). Pursuant to the policy of the California Attorney General’s Office to make all settlements

public, a fully executed copy of the Agreement is attached hereto as Exhibit A.

Notice of Settlement
10-cv-1904 CW

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 2 of 20

Respectfully submitted,

XAVIER BECERRA
Attorney General of California

Date: March 28, 2019 Foes 1V ro

LORA FOX MARTIN

DAVID B. SONGCO

Deputy Attorneys General
Attorneys for the State of California

 

Notice of Settlement
10-cv-1904 CW

 
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 3 of 20

EXHIBIT A
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 4 of 20

STATE SETTLEMENT AGREEMENT AND RELEASE

PARTIES

This Settlement Agreement (“Agreement”) is entered into by the State of California,
acting through the California Department of Justice, Office of the Attorney General, Bureau
of Medi-Cal Fraud and Elder Abuse, and on behalf of the California Department of Health
Care Services (“DHCS”) (“the State” or “California”); and North East Medical Services
(“NEMS”), (collectively, “the Parties”) through their authorized representatives.

PREAMBLE

On May 3, 2010, a civil action was filed in the United States District Court for the
Northern District of California, captioned United States and California ex rel. et al. v. North
East Medical Services, case number 10-cv-1904 CW (hereinafter “the Civil Action”). The
United States and California wulsequanity intervened in the Civil Action and on January 15,
2013 filed an Amended Complaint-in-Intervention asserting both legal and equitable civil
claims against NEMS.

On June 4, 2012, NEMS filed a Complaint in the United States District Court for the
Northern District of California, captioned North East Medical Services, Inc. v. the California
Department of Health Care Services, case number 12-cv-2895 CW.

In consideration of the mutual promises and obligations of this Agreement, the Parties
agree and covenant to resolve these two lawsuits as set forth in the following Terms and
Conditions.

TERMS AND CONDITIONS

1, The State will file, within five (5) business days after the Effective Date of

this Agreement, the State’s Second Amended Complaint-in-Intervention (hereinafter the

“Operative Complaint”), attached hereto as Exhibit A, alleging a single cause of action
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 5 of 20

based on the equitable claim of unjust enrichment with respect to the period 2001 through
2008.

2. NEMS agrees to pay to California $4.8 million (hereinafter the “Settlement
Amount”) within five (5) business days after the filing of the Operative Complaint, by
electronic funds transfer pursuant to written instructions to be provided by the California
Department of Justice.

3. The payment of the Settlement Amount shall constitute full restitution for
Medi-Cal overpayments to NEMS as alleged in, and constituting full relief under, the
Operative Complaint.

4. In consideration of the obligations of NEMS in this Agreement, and
conditioned upon NEMS’s full payment of the Settlement Amount, California (on behalf of
itself, its officers, agents, agencies, and departments) hereby releases NEMS, and its present
and former directors, officers, board members, employees, and agents, to the extent they
acted in their official capacities, from any claims (including attorney’s fees, court costs, and
other costs and expenses of every kind and however denominated) that California asserted,
could have asserted, or may assert in the future against NEMS, its present and former
directors, officers, board members, employees, and agents, related to the conduct set forth in
the Operative Complaint.

5. Notwithstanding the release given in Paragraph 4 of this Agreement, or any
other term of this Agreement, California specifically reserves and does not release any claim
for liability arising under California’s Taxation and Revenue Code.

6. Within five (5) business days after the Effective Date of this Agreement, the

Parties shall sign and file a Joint Stipulation of Dismissal pursuant to Rule 41(a)(1) of the
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 6 of 20

Federal Rules of Civil Procedure in case number 12-cv-2895 CW, attached hereto as Exhibit
B, which dismisses with prejudice that case.

7. Within five (5) business days of receipt by the State of the Settlement
Amount described in Paragraph 2, above, the Parties shall sign and file a Joint Stipulation
of Dismissal pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, attached
hereto as Exhibit C, which dismisses with prejudice case number 10-cv-1904 CW.

8. NEMS releases California, its agencies, officers, agents, employees, and
servants from any claims (including attorney’s fees, court costs, and other costs and
expenses of every kind and however denominated) that NEMS asserted, could have
asserted, or may assert in the future against California, its agencies, officers, agents,
employees, and servants related to the conduct set forth in the Operative Complaint arid
California’s investigation and prosecution thereof,

9. Each Party and signatory to this Agreement shall bear its own legal and
other costs incurred in connection with the litigation of the two cases subject to this
Agreement, including the preparation and performance of this Agreement.

10. Each Party and signatory to this Agreement represents that it or he or
she freely and voluntarily enters in to this Agreement without any degree of duress
or compulsion.

11, This Agreement is governed by the laws of the United States and the laws of
the State of California. The exclusive jurisdiction and venue for any dispute relating to this
Agreement is the United States District Court for the Northern District of California. For
purposes of construing this Agreement, this Agreement shall be deemed to have been drafted

by all Parties to this Agreement and shall not, therefore, be construed against any Party for
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 7 of 20

that reason in any subsequent dispute.

12. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.

13. The undersigned counsel represent and warrant that they are fully authorized
to execute this Agreement on behalf of the Parties and State agencies indicated below.

14. This Agreement may be executed in counterparts, each of which constitutes
an original and all of which constitute one and the same Agreement. Facsimiles of
signatures constitute acceptable, binding signatures for purposes of this Agreement.

15, This Agreement is binding on NEMS’s successors, transferees, heirs, and
assigns.

16. This Agreement will become effective (“Effective Date of this Agreement”)
upon fulfillment of the following two. conditions: 1) all signatories to the Agreement have
signed the Agreement; and 2) DHCS has obtained control agency approval of this
Agreement.

STATE OF CALIFORNIA

XAVIER BECERRA
Attorney General of the State of California

Dated: 2-(S- (9 ay (2 head (Pread or Moke
LORA FOX MARTIN
Deputy Attorney General

Attorney for the State of California
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 8 of 20

Dated: | 2 By:

Dated: aps hy By:

STATE OF CALIFORNIA (con’t)

XAVIER BECERRA
Attorney General of the State of California

MARYAM TOOSI BERONA’
Deputy Attorney General
Attomey for Jennifer Kent, Director, the

California Department of Health Care Services +4
pre Core numer [Aa-aey- APIS CW

CALIFORNIA DEPARTMENT OF HEALTH CARE
SERVICES

(Lor (Sry Ur

KEVIN F. DONOHUE
Assistant Chief Counsel for the
Department of Health Care Services

 

isles 2! LS) 19 By:

Dat: 2 isi a

North East Medical Services

Vn Sha, pills Ctl

 

EDDIE CHAN

Chief Executive Officer, NEMS

   
 
 

Feldesman Tucker}.

 

LALA.
JAMES EBLDESMAN
MA !W FREEDUS
DAVID BENDER
Attorneys for NEMS
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 9 of 20

EXHIBIT A
Case 4:10-cv-01904-CW Document 379

XAVIER BECERRA
Attorney General of California
GERALD ENGLER
Chief Assistant Attorney General
BRIAN V. FRANKEL
Supervising Deputy Attorney General
LORA FOX MARTIN
Deputy Attorney General
State Bar No. 168012
DAVID B. SONGCO
Deputy Attorney General
1455 Frazee Rd., Ste. 315
San Diego, CA 92108
Telephone: (619) 688-7905
Fax: (619) 688-4200

E-mail: Lora.Martin@doj.ca.gov

David.Songco@doj.ca.gov
Attorneys for the State of California

 

UNITED STATES OF AMERICA and the
STATE OF CALIFORNIA, ex rel. et al.,

Plaintiffs,

NORTH EAST MEDICAL SERVICES,
INC.,

Defendants.

 

 

program.

Filed 03/28/19 Page 10 of 20

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

Case No. 10-cv-01904-CW

THE STATE OF CALIFORNIA’S
SECOND AMENDED COMPLAINT-IN-
INTERVENTION

Plaintiff, the State of California, alleges as follows:
NATURE OF ACTION
|. The State of California (“the State”) brings this action for recovery of overpayments
arising out of a cost report that Defendant, North East Medical Services (“NEMS”), submitted to

the California Medicaid Program, which resulted in NEMS receiving overpayments from that

 

 

cw)

THE STATE OF CALIFORNIA’S SECOND AMENDED COMPLAINT-IN-INTERVENTION (10-CV-01904-

 
oo

Oo Oo NI DD Hn FS

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 11 of 20

2. Asa Federally-qualified health center (“FQHC”), NEMS is entitled to receive
payments for providing certain services to Medicaid beneficiaries. The services to which the
payment entitlement applies are “federally qualified health center services” (“FQHC services”),
as those services are defined in California’s Welfare and Institutions Code § 14132.100(a) (which
makes reference to the same definition in applicable federal law). The payment entitlement is set
forth in federal Medicaid and complementary State law, and for the period of time to which this
Complaint applies (as stated in paragraph 3 below) requires State Medicaid programs to pay each
FQHC (for such FQHC services) through a per-visit rate established for each such FQHC.

3. In California, to establish its per-visit rate, an FQHC must submit a cost report to
California’s Department of Health Care Services (“DHCS”), which administers the State’s
Medicaid program. In the year 2000, NEMS submitted a cost report to DHCS that resulted in: (1)
a higher per-visit rate than should have been set, and (2) overpayments to NEMS for the FQHC
services it provided during the years 2001 through 2008. —

JURISDICTION AND VENUE

4. The Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
and 1367. This action raises federal questions and pursues a claim under the federal Medicaid
program. 42 U.S.C. § 1396 et seq.

5. The Court may exercise personal jurisdiction over the Defendant by virtue of
Defendant having its principal place of business in and being qualified to do business in San
Francisco, California, and Defendant’s officers, directors, and employees residing and/or being
domiciled within this Court’s jurisdiction in California.

6. Venue is proper in this district pursuant to 28 U.S.C. § 1391.

PARTIES

7. — Plaintiff State of California brings this suit on behalf of its Medicaid program.

8. Defendant NEMS is a California non-profit corporation that operates health care
centers in the San Francisco Bay Area, with its principal place of business in San Francisco,
California. NEMS is an FQHC under the Medicaid program. As is the case for most FQHCs,
NEMS is a grantee under Section 330 of the Publte Health Service Act, 42 U.S.C. § 254b,

 

THE STATE OF CALIFORNIA’S SECOND AMENDED COMPLAINT-IN-INTERVENTION (10-CV-01904-
CW)

 

 
eo C&G NN

 

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 12 of 20

pursuant to which it provides certain medical and other health-related services to underserved

areas or populations. NEMS participates in the State’s Medicaid program and receives payments

for Medicaid covered services (including FQHC services) it provides to Medicaid beneficiaries.
THE OVERPAYMENTS

9. NEMS is an FQHC that provides certain medical services to poor and medically-
underserved populations of the San Francisco Bay area.

10. Federal Medicaid law requires the per-visit rate payment approach to be used, starting |.
on January 1, 2001. NEMS’s rate was based on the cost report for 2000 it submitted to DHCS.

11. Because the cost report was for FQHC services only, NEMS was required to exclude
costs in that report that were for other than F QHC services (“non-FQHC” services).

12. NEMS’s 2000 cost report did not exclude certain non-FQHC costs that it incurred
pursuant to its agreement with an IPA (which ended on July 31, 2000) and its subsequent
September subcontract with the San Francisco Health Plan (“SFHP”) (a Medicaid MCO) that has
continued since then. |

13. Asa result of such non-exclusion, NEMS’s per-visit rate included costs associated
with non-FQHC services, and the portion of any wraparound payments NEMS received from. the
State attributable to such non-FQHC services costs, from 2000 through 2008 (when new PPS |
rates became effective), constituted an overpayment.

CAUSE OF ACTION
Unjust Enrichment

14. The State of California re-alleges and fully incorporates herein by reference
paragraphs | through 13 above.

15. By obtaining overpayments as previously described, NEMS was unjustly enriched in
an amount to be proven at trial, and is liable to account for and pay such amounts, or the proceeds
therefrom, to the State of California.

///
///

///
3

THE STATE OF CALIFORNIA’S SECOND AMENDED COMPLAINT-IN-INTERVENTION (10-CV-01904-
CW)

 
10
11
12
13
14
15
16
UF
18
19
20
21
22
23
24
25

27
28

 

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 13 of 20

PRAYER FOR RELIEF
The State of California asks the Court for an order of Payments by NEMS of the amounts

by which NEMS was overpaid and thereby unjustly enriched.

Dated: VYeazh af q CO/ g Respectfully submitted,

XAVIER BECERRA
Attorney General of California

SF bratty Mot=

LORA FOX MARTIN
Deputy Attorney General.
Attorneys for the State of California

4

 

THE STATE OF CALIFORNIA’S SECOND AMENDED COMPLAINT-IN-INTERVENTION (10-CV-01904-
CW)

 
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 14 of 20

EXHIBIT B
oO Oo INQ HDHD NH fF

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27

 

 

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 15 of 20

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

NORTH EAST MEDICAL SERVICES, INC.,
Plaintiff,
V.

CALIFORNIA DEPARTMENT OF
HEALTHCARE SERVICES, et al.,

Defendants.

 

CASE NO. 12-cv-2895 CW

STIPULATION OF DISMISSAL;
[PROPOSED] ORDER

 
uo Co SN HR AH BP Ow UD OS

NN RR ND es a ea ea ea ee eo

 

 

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 16 of 20

Pursuant to Fed. R. Civ. P. 41(a)(1), the partics to this Stipulation, through their undersigned
counsel of record, HEREBY STIPULATE to the following;
!. In accordance with the terms and conditions of the Settlement Agreement, North East Medical
Services, Inc. dismisses Case No. 12-cv-2895 CW with prejudice.
IT [S SO STIPULATED,

Respectfully submitted,

 
 
  

FELDES £R LEIFER FIDELL LLP

Date: t =
ate >/ 2 / Zol} JAMESA. FELDESMAN ~

MATHEW S. FREEDUS
DAV}D A. BENDER
Altoyneys for North East Medical Services, Inc.

 

XAVIER BECERRA
Attorney Gencral of California

Date: 3/1 [a01m Lbnt 4 LAX~
SUSAN M. CARSO

Supervising Deputy Attorney General
HADARA R. STANTON

MARYAM TOOSSI BERONA

Deputy Attorneys General

Attorneys for Jennifer Kent, Director, the
California Department of Health Care Services

 
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 17 of 20

EXHIBIT C |
 

 

Case 4:10-cv-01904-CW Document 379

XAVIER BECERRA
Attorney General of California
GERALD ENGLER
Chief Assistant Attorney General
BRIAN V. FRANKEL
Supervising Deputy Attorney General
LoRA FOX MARTIN
Deputy Attorney General
State Bar No. 168012
DAVID B. SONGCO
State Bar No. 164296
Deputy Attorney General
1455 Frazee Rd., Ste. 315
-San Diego, CA 92108
Telephone: (619) 688-7905
Fax: (619) 688-4200
E-mail: Lora.Martin@doj.ca.gov
David.Songco@doj.ca.gov
Attorneys for the State of California

Filed 03/28/19 Page 18 of 20

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

UNITED STATES and the STATE OF )
CALIFORNIA, et al., )
) CASE NO. 10-cv-1904 CW
Plaintiffs, )
J
v. ) STIPULATION OF DISMISSAL
)
NORTH EAST MEDICAL SERVICES, INC., )
)
Defendant. )
)
Stipulation of Dismissal 1

10-cv-1904 CW

 
tN

WN

ND

 

 

Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 19 of 20

Pursuant to Fed. R. Civ. P. 41(a)(2), the parties to this Stipulation, through their undersigned
counsel of record, HEREBY STIPULATE to the following;

I. Relators Hsu and Trinh dismiss Case No. 10-cv-1904 CW with prejudice as to themselves.

2. Pursuant to the terms of the Settlement Agreement executed by the State of California and
North East Medical Services, Inc. (the “Settlement Agreement”), and the State’s fi ling of an amended
complaint in Case No. 10-cv-1904 CW as required by the Settlement Agreement, the State of California
dismisses Case No. 10-cv-1904 CW with prejudice as to itself.

3. The United States dismisses Case No. 10-cv-1904 CW without prejudice as to itself.

4. Relators Hsu and Trinh, North East Medical Services, Inc., the State of California, and the
United States each agree to bear their own fees and costs in the above-captioned case and any associated
appeals.
| 5. According to the terms of the Settlement Agreement, “[t]he exclusive jurisdiction and venue
for any dispute relating to [the Settlement] Agreement is the United States District Court for the
Northern District of California.”

IT IS SO STIPULATED.
Respectfully submitted,

XAVIER BECERRA
Attorney General of California

Date: 3/21/19 CP praca, at

BRIAN FRANKEL

Supervising Deputy Attorney General
DAVID SONGCO

LORA FOX MARTIN

Deputy Attorneys General

Attorneys for the State of California

we

Stipulation of Dismissal
10-cv-1904 CW

 
Case 4:10-cv-01904-CW Document 379 Filed 03/28/19 Page 20 of 20

 

t JOSEPH FL LIUN'
Assistant Atiorncy General
(2
DAVID 1. ANDERSON
3 United States Aulorney
4 74 Cr cs .
Date: ‘ay gle ij _ rae o
5 SARA WINSLOW
WENDY M. GARBERS
6 Assistant United States Atiarneys
7 MICHAEL D. GRANSTON
EDWARD C. CROOKE
8 Attorneys, Civil Division
United States Deparunient of Justice
9
moth Atiorneys for the United States of America
{0

; ; Prop & PAPMAN
|| one: 3fa9)g ts br Pro )
YT, AMES T. DIAMOND, IR,
3 Attomeys for 7 Hsu ane tinh

FELDESMAN 3H og FIDELL LLP

 

JAMES L, "a Lecblode
7 MATHEW S./FREEDUS

DAVID A.B Foes

rel oo Attomeys forNorth East Medical Services, Inc,

 

 

Stipulation of Dismissal
10-cv-1904 CW

 
